Citation Nr: 1614675	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-30 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968, and from April 1974 to January 1983.  He died in April 2009.  The appellant is his father.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was previously before the Board in December 2012, when it was remanded for additional development of the evidence.


FINDINGS OF FACT

1.  The Veteran died in April 2009; the immediate cause of death was acute cerebrovascular accident due to or as a consequence of vertebral artery thrombosis; no other significant conditions were cited on the death certificate as contributing to death but not resulting in the underlying cause.

2.  The Veteran's acute cerebrovascular accident and vertebral artery thrombosis was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that such disability was related to his service (to include as due to his exposure to tactical herbicide agents therein).

3.  The Veteran had not established service connection for any disability during his lifetime.

4.  The Veteran died at Carolinas Medical Center in Charlotte, North Carolina; he was cremated, with the Veteran's remains kept at a family home.

5.  The appellant, the Veteran's father, paid for the Veteran's funeral expenses and filed an application for burial benefits, received by VA in May 2009, for the nonservice-connected death; there is no evidence to show that the appellant's personal funds were used to defray the cost of a plot.

6.  The Veteran was discharged from active service for a disability incurred in the line of duty, but the Veteran did not die without next of kin.

7.  At the time of the Veteran's death, service connection was not in effect for any disability; he was not receiving VA compensation or pension benefits (and had not established entitlement to VA compensation that would have been paid but for receipt of military retirement pay); a claim for such benefits was not pending; and he was not in a VA facility or en route thereto.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute to the Veteran's death, and service connection for cause of death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.304, 3.307, 3.309, 3.310, 3.312 (2015).

2.  The criteria for the payment of burial allowance or a plot or interment allowance are not met.  38 U.S.C.A. §§ 2302 , 2303, 2304, 2307, 5107(b) (West 2014); 38 C.F.R. §§ 3.1600-3.1612 (prior to July 7, 2014); 38 C.F.R. §§ 3.1700 through 3.1713 (effective from July 7, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  However, certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  38 U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  In addition, the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The appellant was provided a VCAA notice letter in connection with this case in August 2009.  This notice letter was arguably inadequate, and it did not include a statement of the conditions for which the Veteran was service-connected at the time of his death.  Nevertheless, lack of harm may be shown (1) when any defect was cured by actual knowledge on the part of the claimant; (2) when a reasonable person could be expected to understand from the notice what was needed; or (3) when a benefit could not have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board finds that the appellant has shown actual knowledge of how to substantiate his claims.  The Veteran did not establish service-connection for any disability during his lifetime, and the appellant was advised in the May 2010 statement of the case that the Veteran was not in receipt of compensation at the time of his death.  The appellant was also provided a copy of the laws and regulations pertaining to cause of death claims in the May 2010 statement of the case.  He demonstrated that he had actual knowledge of what was needed to establish his claims as he has submitted contentions pertinent to the issues at hand.  The appellant has submitted arguments pertinent to establishing that he believes the Veteran's history of squamous cell carcinoma of the right neck to be (a) a service-connected disability and (b) a contributory cause of the Veteran's death; these arguments reflect actual knowledge of the criteria to establish entitlement to service connection for the cause of the Veteran's death.  The appellant has also argued that the Veteran was receiving Defense Department compensation for a service-connected disability that he suggests should be considered the equivalent of VA disability compensation, and he suggests that that the Veteran would have been hospitalized at a VA facility but for medical necessity; these arguments reflect actual knowledge of the criteria to establish entitlement to the burial benefits sought.  The appellant's contentions are explained in the December 2009 notice of disagreement and the July 2010 substantive appeal filings.  

The appellant has been advised to submit evidence in support of his allegations and this appeal.  Accordingly, any failure to provide full notice of the elements of a claim for service connection for the cause of the Veteran's death or Hupp-compliant notice does not prevent adjudication by the Board.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, the appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Available service treatment records have been developed.  The appellant has not identified any available pertinent evidence that remains outstanding; the RO has completed appropriate action to determine the availability of identified outstanding records in accordance with the directives of the December 2012 Board remand, and the RO has obtained all identified records that are available.  Under 38 U.S.C.A. § 5103A(d)(2), VA is required to obtain a medical opinion when such is necessary to make a decision on a claim.  In accordance with the directives of the December 2012 Board remand, a May 2015 VA medical opinion has now been obtained to address the medical questions raised in this claim.  

All of the relevant development requested by the Board's December 2012 remand was fully completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the appellant in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause of death or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for the claimed disorder, there must be evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection for certain chronic diseases (including brain thrombosis) may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for brain thrombosis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Certain chronic diseases may be service connected if shown to be of a chronic nature in service, or if not shown to be chronic in service, seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

At the time of the Veteran's death, service connection was not in effect for any disability, nor was there any claim for service connection pending.

The Veteran died in April 2009.  The death certificate lists the cause of death as acute cerebrovascular accident due to or as a consequence of vertebral artery thrombosis.  No other significant conditions were cited as contributing to death but not resulting in the underlying cause.

The appellant essentially contends that (a) the Veteran's death was causally related to the Veteran's history of squamous cell carcinoma of the right neck, and (b) that the cancer should be considered a service-connected disability associated with exposure to tactical herbicide agents during the Veteran's military service.  The appellant explains that the Veteran had been "told ... that the growth was due to his exposure to Agent Orange in Vietnam which was told to us by one of his doctors...," and further the appellant contends: "I will always be convinced that the final stroke was only a contributing factor to his eventual death and not the main cause."  Preliminarily, the Board wishes to make clear that although the Veteran did not claim or establish disability compensation from VA for residuals of his squamous cell carcinoma of the right neck, his service treatment records clearly document that his 1982 emergence of squamous cell carcinoma was determined by the service department to have been incurred during service.  The relationship of the Veteran's squamous cell carcinoma to service is not a matter in controversy for the purposes of appellate review in this case.  As discussed below, the Board finds that the claim must be denied because (a) the competent evidence of record does not indicate that the Veteran's history of squamous cell carcinoma was either a primary or contributory cause of the Veteran's death, and (b) the competent evidence of record does not indicate that the Veteran's death was otherwise linked to his military service.

The available service treatment records do not show any complaint, finding, treatment, or diagnosis regarding any pertinent vascular disease to be considered associated with the Veteran's stroke and death 26 years following separation from service.

No medical evidence of record suggests that the Veteran's acute cerebrovascular accident and vertebral artery thrombosis was directly related to service, including post-service medical records and including the documentation associated with the Veteran's final illness/stroke and his death.  Further, no medical evidence of record suggests that the Veteran's acute cerebrovascular accident and vertebral artery thrombosis was etiologically linked to the Veteran's squamous cell carcinoma of the right neck.  The appellant has not identified any evidence that he believes would establish such an etiological link.

To any extent that the appellant's contentions suggest that the Veteran's acute cerebrovascular accident and vertebral artery thrombosis were due to herbicide exposure in service, the Board finds that no medical evidence of record suggests a link between herbicide exposure and cerebrovascular accidents or strokes.  Additionally, the May 2015 VA medical opinion addressing this matter concludes that the Veteran's fatal stroke was unlikely to have been medically/etiologically linked to tactical herbicide exposure; while citing the Veteran's "acute stoke" and "carotid artery stenosis" as the causes of the Veteran's death, the May 2015 VA opinion provider stated that "[t]he Veteran's death was less likely as not, (less than 50/50 percent probability) caused by or related to exposure to Agent Orange...."  The Board additionally notes that the cerebrovascular accident and vertebral artery stenosis are not presumed to be associated with the Veteran's tactical herbicide exposure.  The shown causes of the Veteran's death do not include any of the diseases listed in 38 C.F.R. § 3.309(e) that may be service-connected on a presumptive basis for Veterans exposed to tactical herbicide agents.

The appellant has not otherwise contended that the Veteran's acute cerebrovascular accident and vertebral artery thrombosis were manifested during service or within a year following separation from service, nor does the appellant contend that a continuity of symptomatology of acute cerebrovascular accident and vertebral artery thrombosis followed from service to the time of the Veteran's death.

The RO has obtained a May 2015 VA medical opinion to address the medical questions raised by the appellant's contentions in this case.  The May 2015 VA opinion provider is a competent medical professional who was informed by review of the claims-file and discussed the Veteran's pertinent medical history.  The May 2015 VA medical opinion concludes: (1) "The Veteran's death was less likely as not, (less than 50/50 percent probability) caused by or related to exposure to Agent Orange or otherwise related to his military service," and (2) "The Veteran's death was less likely as not, (less than 50/50 percent probability) caused by or related to Veteran's neck cancer as a contributory cause of his death."  The May 2015 VA opinion provider explained the rationale for these conclusions.

The opinion provider noted that the Veteran's "death was caused by an acute stroke" and that the Veteran "was found to have carotid artery stenosis in 2002 which is a contributing factor for this disease."  The opinion cites that the Veteran "was a heavy smoker for 37 yrs according to MD history records, which is also a contributing factor for this disease."  The opinion notes that the Veteran "refused surgery to correct [the carotid artery stenosis] in 2002."  The discussion of rationale cites that the Veteran "had no carotid artery stenosis in service and was dx 18 yrs after the service."  Significantly, the opinion provider explains that "[t]he body of knowledge on agent orange does not show carotid artery stenosis is caused by agent orange."  Furthermore: "A review of the veteran[']s service records failed to show any evidence for a nexus for his cause of death."  The opinion provider further explained: "His s/p neck skin cancer was in remission for many years and did not contribute to the stroke.  He was dx with stenosis 18 years after the service and his untimely death in 2009 was most likely caused by the genetic predisposition, high cholesterol levels, carotid-artery stenosis and long history of tobacco abuse."

The May 2015 VA opinion presents a competent expert's conclusions addressing the key medical questions in this case, with a well-explained rationale citing medical principles and the facts of the Veteran's medical history, and the VA opinion identifies the most likely etiologies for the cause of the Veteran's death.  The Board finds that the May 2015 opinion is probative evidence in the matter and, in the absence of probative evidence to the contrary, the Board finds it persuasive.

The Board recognizes the appellant's sincere belief that his son's death was related in some way to his military service.  Nevertheless, in this case he has not been shown to possess the requisite medical training, expertise, or credentials to provide meaningful evidence regarding the causal relationship between his death and his military service.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical expertise in evaluating and determining such causal connections.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

There is no competent and probative evidence of record that suggests that the acute cerebrovascular accident and vertebral artery thrombosis shown to have caused the Veteran's death is in any way related to his active duty service.  The Board is very sympathetic to the appellant's loss of his son, the Veteran, but for the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).

Burial Benefits

Significantly, effective July 7, 2014, VA amended the applicable regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the existing regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713, which were written and organized for clarity and ease of use.  VA also improved delivery of burial benefits by, among other things, automatically paying surviving spouses certain burial benefits when eligibility for those benefits can be determined from evidence of record, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law, and establishing a priority of payment to non-spouse survivors.  These changes allowed VA to automate payment of a burial allowance to most surviving spouses and expedite the adjudication of all other burial benefits claims.  See 79 Fed. Reg. 109, 32658-62 (June 6, 2014).  Except as otherwise provided, the final rulemaking was applicable to claims for burial benefits pending on or after July 7, 2014.  Section 3.1702 explains, however, that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014.  As the appellant's claim was received in May 2009 and was still pending on July 7, 2014, both the older and revised criteria apply, whichever is more favorable.

None of the amended provisions apply to the case at hand.  Rather, the substantive requirements for a non-service-connected burial allowance remain the same as in the previous version of the regulations.  Therefore, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision, regardless of any question of whether the AOJ adjudication has considered the amended provisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

Moreover, as the substantive requirements for a non-service-connected burial allowance are the same in either version of the regulations, the Board finds that neither version is more favorable to the appellant in this case.  For the sake of clarity and consistency, the Board's discussion shall cite to the regulations in effect at the time that the appellant filed his claim (the older version of the regulations in this case, in effect prior to July 7, 2014).

It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).  [Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii).  In this case, however, the appellant's claim does not include a claim for plot allowance.]

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, (2) the veteran had an original claim for either benefit pending at the time of death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Burial benefits are also payable if a veteran dies from nonservice-connected causes while properly hospitalized by VA in a facility described by law.  38 U.S.C.A. § 2303(a); 38 C.F.R. § 3.1600(c).  For burial allowance purposes, the term "hospitalized by VA" means admission to a VA facility for hospital, nursing home, or domiciliary care; admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services); admission (transfer) to a nursing home for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under law.  38 U.S.C.A. § 2303(a)(2); 38 C.F.R. § 3.1600(c).  The term "VA facility" means facilities over which VA has direct jurisdiction; government facilities for which VA contracts; and public or private facilities at which VA provides recreational activities for patients.  38 U.S.C.A. § 1701(3).  When a veteran dies en route while traveling under proper prior authorization and at VA expense to or from a specified place for the purpose of examination, treatment, or care, burial, funeral, plot, interment, and transportation expenses will be allowed as though death occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605.

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a).

The undisputed evidence of record shows that the Veteran died at Carolinas Medical Center in Charlotte, North Carolina.  The appellant's May 2009 claim form indicates that the Veteran was cremated, with his cremains kept at a family home, and the appellant paid for the Veteran's funeral expenses.

Based on the above factual record, the claim was timely filed, and the appellant is a party with legal standing to submit the claim for a burial allowance.  However, the Board finds that none of the alternate criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) are met.  First, it is not shown that the Veteran was receiving VA compensation or pension; although it appears that the Veteran was diagnosed with squamous cell carcinoma during service, he did not file a claim to establish entitlement to VA service-connected compensation for this or any other disability during his lifetime.  Second, the record also does not show that the Veteran had a claim for compensation or pension pending at the time of his death.  The record does not show (and it is not claimed) that he ever filed such a claim.  Third, the evidence does not indicate that the Veteran was a veteran of any war who had no next of kin (especially as the appellant in this case is his father).  Finally, the record does not show the Veteran died while hospitalized by VA in a VA or non-VA facility.  The death certificate shows that the Veteran died in April 2009 at Carolinas Medical Center.  Therefore, burial benefits are not warranted on the foregoing bases.

The appellant contends that nonservice-connected burial benefits are warranted.  One of the appellant's contentions, presented in his December 2009 notice of disagreement, is that even though the Veteran "wasn't receiving a monthly Department of Veterans Affairs (VA) disability check," he was "receiving a check each month from the Defense Finance and Accounting Service ever since he was released from Walter Reed Medical Center due to the fact that the Agent Orange Cancer had left him partially disabled following extensive surgery."  The Board understands the appellant's argument, and sympathizes with his position: he essentially argues that the Veteran was receiving compensation for a service-connected disability from the Defense Department and that this should be viewed similarly to the receipt of VA disability compensation for the purposes of establishing eligibility to burial benefits.  However, the Board is bound by the law and regulations governing eligibility for VA burial benefits, and the applicable criteria are not met in this case.

The appellant asserts that the Veteran appeared to be in receipt of compensation from the Defense Department concerning disability incurred during service.  The newer clarified statement of the pertinent burial benefits criterion in 38 C.F.R. §§ 3.1705 (2015) specifies that the Veteran must have been in receipt of "VA pension or compensation" to meet the criteria.  The Board acknowledges that the applicable regulation concerning this criterion in effect prior to July 7, 2014 does not expressly state that the compensation or pension benefits must come from VA.  However, the plain language of the regulation does reflect such a distinction.  Specifically, under 38 C.F.R. § 3.1600(b)(1) entitlement to burial benefits is granted where "At the time of death the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation)."  The parenthetical phrase indicates that military retirement pay is separate from, and not included in, the term "pension or compensation" for purposes of awarding a nonservice-connected death burial allowance.  Moreover, the stated purpose in revising the regulations was "to streamline the program and make it easier for veterans and their families to receive the right benefits and meet their expectations for quality, timeliness, and responsiveness."  79 Fed. Reg. 109, 32,653 (June 6, 2014).  In other words, the revisions were meant to clarify, rather than change or add new requirements to, the provisions relating to burial benefits.  As such, the Board does not interpret the addition of "VA" in the revised regulations to be a new requirement.  Rather, the addition was meant to clarify what had always been the case, namely, that the pension and/or compensation benefits must come from VA for a veteran's death to qualify for a nonservice-connected death burial allowance.

The Veteran was not in receipt of VA pension or compensation at the time of his death.  Furthermore, the Board cannot find that he would have been in receipt of VA compensation "but for" the receipt of military retirement pay as one reason that the Veteran was not reason receiving VA compensation benefits is that he had never filed a claim to establish entitlement to any VA compensation benefits.  Accordingly, the Board is unable to award entitlement to VA burial benefits on the basis of the Defense Department payments cited by the appellant in this case.

The appellant also suggests that the Veteran may have been hospitalized at a VA facility at the time of his death were it not for the emergency medical necessity to take him to a different facility.  The appellant explains, in his July 2010 substantive appeal: "he was not in VA facility at the time of death ... since he was taken by a[] Charlotte Emergency Squad to the nearest hospital which was Carolinas Medical Center and was totally unconscious at the time, it was the best thing to do."  The appellant explains that "[h]e was placed in Intensive Care and never came out of the coma until his death so any transfer was impos[s]ible."  The Board understands the appellant's argument, and sympathizes with his position: the fact that the Veteran was not hospitalized by VA at the time of his death was due to circumstances out of his and the appellant's control, and was a consequence of medical necessity.  However, the controlling legal criteria are clear and are not met in this case; the record does not show, and the appellant has not submitted, any evidence that the Veteran died while properly hospitalized by VA in a VA or non-VA facility (i.e., that Carolinas Medical Center has contracted with VA to furnish hospital care or medical services).  The appellant has not alleged (and the evidence of record does not otherwise suggest) any basis of entitlement under this criterion other than directing attention to the fact that the Veteran died in a non-VA hospital when it was medically impossible to take him to a VA facility.  The fact that it was medically necessary for the Veteran to be hospitalized at a non-VA facility does not constitute an alternative basis for meeting the criterion of VA hospitalization nor does it constitute admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703 (pertaining to non-VA facilities which have contracted with VA to furnish hospital care or medical services).

The Board is sympathetic to the appellant's loss, and recognizes the Veteran's honorable service to his country.  However, it is bound by the laws and regulations governing VA benefits.  Entitlement to burial benefits is based upon specific and unambiguous requirements that have not been met in the instant case.  It should be emphasized that the Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board may be sympathetic to the appellant's claim, the plain reading of the law does not entitle him to the burial benefit allowance sought in this case.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected VA burial benefits is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


